Exhibit 10.21

FORM OF INDEPENDENT DIRECTOR COMPENSATION AGREEMENT

This Independent Director Compensation Agreement (this “Agreement”) is entered
into as of                     , by and between Benefitfocus, Inc., a Delaware
corporation (the “Company”), and                      (the “Director”).

Statement of Purpose

WHEREAS the Company desires to retain and attract as directors the most capable
persons available to serve on its Board of Directors (the “Board”); and

WHEREAS the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and perform
the functions associated with such service,

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Service as Director. Director will serve as a director of the Company and
perform all duties as a director of the Company, including without limitation
(a) attending meetings of the Board, (b) serving on one or more committees of
the Board (each a “Committee”) and attending meetings of each Committee of which
Director is a member, and (c) using reasonable efforts to promote the business
of the Company. The Company currently intends to hold at least one in-person
regular meeting of the Board and each Committee each quarter, together with
additional meetings of the Board and Committees as may be required by the
business and affairs of the Company. In fulfilling his responsibilities as a
director of the Company, Director will act honestly and in good faith with a
view to the best interests of the Company and exercise the care, diligence and
skill that a reasonably prudent person would exercise in comparable
circumstances.

2. Term; Termination. This Agreement will take effect on                     
and will continue in effect until terminated as described herein. This Agreement
may be terminated by either party on thirty (30) days’ written notice for any
reason or no reason. In addition, this Agreement will terminate immediately upon
the earliest to occur of (i) death of the Director, or (ii) the Director’s
ceasing to be a member of the Board. Director acknowledges that this Agreement
does not constitute a promise or in any way imply that the Company will continue
his service as a director for any period of time.

3. Compensation and Expenses. As compensation for the services to be rendered by
Director under this Agreement, the Company will provide the following
compensation and benefits to Director.



--------------------------------------------------------------------------------

(a) Annual Retainer. The Company will pay Director the amount of One Hundred
Fifty Thousand Dollars ($150,000) as described herein (the “Annual Retainer”).
By initialing one of the boxes below, Director irrevocably elects to receive his
retainer either (i) 50% in cash and 50% in restricted stock units (“RSUs”), or
(ii) 100% in RSUs:

50% cash and 50% RSUs              100% RSUs             

(i) The cash portion of the Annual Retainer will be paid in equal quarterly
installments promptly following the conclusion of each calendar quarter, and in
no event later than March 15 of the year in which the quarterly portion of the
Annual Retainer was earned. In order to receive the retainer for a given
quarter, Director must be a director of the Company on the last day of the
quarter, and this Agreement must remain in effect as of such day.

(ii) All RSUs awarded pursuant to this Section 3(a) will be granted immediately
following the Company’s annual meeting of stockholders and vest on the earlier
of (A) immediately prior to the Company’s next annual meeting of stockholders,
or (B) one year after the date on which they were issued, provided that Director
remains a director of the Company on such vesting date, and will be subject to
the Company’s 2012 Stock Plan.

(iii) RSUs that vest in accordance with (ii) above will be paid to the Director
in whole shares of common stock promptly after the date of vesting, but in no
event later than March 15 following the calendar year in vesting occurs.

(b) Initial Grant of Shares. If Director is a new member of the Company’s Board
of Directors, as compensation for Director’s first year of service as a director
of the Company, the Company shall grant to Director a number of RSUs worth Four
Hundred Fifty Thousand Dollars ($450,000), as described below (the “Initial
Grant”).

(i) The Initial Grant will be issued promptly upon Director’s commencement of
service as a director of the Company.

(ii) One-third of the total number of RSUs awarded as part of the Initial Grant
will vest on each of the first, second, and third anniversaries of the date of
grant, or if earlier, immediately prior to the Company’s annual stockholder
meeting for that year, so long as Director remains a director of the Company
through each such vesting date.

(iii) All RSUs awarded as part of the Initial Grant will be subject to the
Company’s 2012 Stock Plan.

(iv) RSUs that vest in accordance with (ii) above will be paid to the Director
in whole shares of ccommon stock promptly after the date of vesting, but in no
event later than March 15 following the calendar year in vesting occurs.

(v) The Initial Grant is in lieu of the Annual Retainer for Director’s first
year of service as a director of the Company.

(c) Additional Compensation for Service as Committee Chair. In addition to the
compensation described above, Director will be eligible for additional cash
compensation if he serves as the chair of one or more Committees of the Board.
For each quarter of service as chair, Director will receive $6,250 for serving
as chair of the Audit/Finance Committee, $2,500 for serving as chair of the
Compensation Committee, and/or $1,875 for serving as chair of any other
Committee.

 

Page 2 of 6



--------------------------------------------------------------------------------

(d) Reimbursement of Expenses. Upon submission of appropriate receipts,
invoices, or other documentation as may be reasonably required by the Company,
the Company will reimburse Director for all reasonable out-of-pocket expenses
incurred in connection with the performance of Director’s duties under this
Agreement. Expenses authorized pursuant to this Section 3(d) shall be reimbursed
promptly upon receipt of all required documentation.

(e) Other Benefits. The Board (or a designated Committee) may from time to time
authorize additional compensation and benefits for Director, including
additional awards under any stock incentive, stock option, stock compensation or
long-term incentive plan of the Company.

4. Director Stock Ownership Requirements. The Company requires its non-employee
directors own stock in the Company with a cash value of $225,000 or 3,750
shares, whichever is less. Director agrees to comply with this ownership
requirement, provided that Director need not own the requisite number of shares
until he has completed three years of service as a director of the Company. If
the ownership requirement is not met after Director has completed three years of
service as a director of the Company, then all payments made to him pursuant to
this Agreement will be entirely in the form of RSUs until the required ownership
level is reached. For purposes of calculating the number of shares held by
Director, shares that are owned directly are counted along with (a) shares over
which Director has investment or voting power, and (b) shares that may be
acquired pursuant to vested, in-the-money options to acquire Company stock.
Shares used to achieve the minimum director ownership requirement may be not be
pledged, used as security, or otherwise encumbered by Director.

5. Status of Director.

(a) The Director will be an independent contractor with respect to the services
to be rendered to the Company hereunder. The Director will not be considered an
employee of the Company for any purpose, and will not be eligible to participate
in any of the employee benefit and/or welfare plans maintained by the Company,
its subsidiaries or its affiliates.

(b) The Director understands and agrees that the Company will not be responsible
for withholding or paying any federal or state income, social security or other
taxes in connection with any compensation paid under this Agreement, and
Director agrees that he is solely responsible for any such tax payments.

6. Confidential Information.

(a) Director acknowledges that during his service as a director of the Company,
Director will have access to certain highly-sensitive, confidential, and
proprietary information relating to the Company and its business (collectively,
“Confidential Information”). Director acknowledges that, unless otherwise
available to the public, Confidential Information includes, but is not limited
to, the following categories of Company related confidential or proprietary
information and material, whether in electronic, print, or other form, including
all copies, notes, or other reproductions or replicas thereof: financial
statements and information; budgets, forecasts, and projections; business and
strategic plans; marketing, sales, and distribution strategies; research and
development projects; records relating to any intellectual property

 

Page 3 of 6



--------------------------------------------------------------------------------

developed by, owned by, controlled, or maintained by the Company; information
related to the Company’s inventions, research, products, designs, methods,
formulae, techniques, systems, processes; customer lists; non-public information
relating to the Company’s customers, employees, suppliers, distributors, or
investors; the specific terms of the Company’s agreements or arrangements,
whether oral or written, with any customer, supplier, vendor, or contractor with
which the Company may be associated from time to time; and any and all other
non-public information relating to the operation of the Company’s business which
the Company may from time to time designate as confidential or proprietary or
that Director reasonably knows should be, or has been, treated by the Company as
confidential or proprietary. Confidential Information encompasses all formats in
which information is preserved, whether electronic, print, or any other form,
including all originals, copies, notes, or other reproductions or replicas
thereof.

(b) Confidential Information does not include any information that: (i) at the
time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Director or other
violation of this Agreement; or (iii) is disclosed to Director by a third party
under no obligation to maintain the confidentiality of the information.

(c) During the term of this Agreement and for a period of five (5) years after
this Agreement ends, Director will hold in trust and confidence all Confidential
Information, and will not disclose any Confidential Information to any person or
entity, nor use any Confidential Information for the benefit of any third party,
except in connection with providing services as a director of the Company or as
authorized in writing by the Company.

(d) The restrictions in Section 6(c) above will not apply to any information
that Director is required to disclose by law, provided that the Director
(i) notifies the Company of the existence and terms of such obligation,
(ii) gives the Company a reasonable opportunity to seek a protective or similar
order to prevent or limit such disclosure, and (iii) only discloses that
information actually required to be disclosed.

(e) At any time during the term of this Agreement, and immediately at the
termination of his service as a director of the Company, Director will return to
the Company all Confidential Information in any form (including all copies and
reproductions thereof) and all other property whatsoever of the Company in his
possession or under his control. If requested by the Company, Director will
certify in writing that all such materials have been returned to the Company.

(f) Director acknowledges and agrees that the Company will suffer irreparable
harm in the event that Director breaches any of Director’s obligations under
this Section 6 and that monetary damages would be inadequate to compensate the
Company for such breach. Accordingly, Director agrees that, in the event of a
breach or threatened breach of any of Director’s obligations under this
Section 6, the Company will be entitled to obtain from any court of competent
jurisdiction preliminary and permanent injunctive relief in order to prevent or
to restrain any such breach. The Company shall not be required to post bond or
other security in connection with any such injunctive relief. The Company will
be entitled to recover its costs incurred in connection with any action to
enforce this Section 6, including reasonable attorneys’ fees and expenses. The
remedies described in this Section 6(h) are cumulative (not alternative) and in
addition to all other rights and remedies available to the Company at law, in
equity, or otherwise.

 

Page 4 of 6



--------------------------------------------------------------------------------

(g) The Director’s obligations pursuant to this Section 6 shall survive any
termination of this Agreement.

7. Representations of Director. The Director represents and warrants to the
Company that (i) he has full power and authority to enter into this Agreement
and to perform the services provided for hereunder; (ii) the performance of the
services does not, and will not, violate any law, rule, regulation, judgment or
order of any court binding on him and does not, and will not in any way violate
or conflict with any agreement, understanding or arrangement to which he is a
party or by which he may be bound; (iii) he is not in any way precluded from
performing the services provided for hereunder; and (iv) this Agreement is a
valid and binding Agreement of the Director, enforceable against him in
accordance with its terms.

8. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements (whether written or oral and whether express or implied) between the
parties relating to such subject matter.

(b) Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns and,
in the case of Director, heirs, executors, and/or personal representatives. The
Company may freely assign or transfer this Agreement to an affiliated company or
to a successor following a merger, consolidation, sale of assets, or other
business transaction. Director may not assign, delegate or otherwise transfer
any of Director’s rights, interests or obligations in this Agreement without the
prior written approval of the Company.

(c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures will be deemed binding for the purpose of the execution of
this Agreement.

(d) Notices. Any notice pursuant to this Agreement must be in writing and will
be deemed effectively given to the other party on the date it is actually
delivered by (i) certified or registered U.S. mail, return receipt requested;
(ii) overnight courier service (such as FedEx); or (iii) personal delivery of
such notice in person; in each case to the appropriate address shown below (or
to such other address as a party may designate by notice to the other party):

 

  If to Director:   

 

       

 

       

 

     If to Company:    Benefitfocus, Inc.         100 Benefitfocus Way        
Charleston, South Carolina 29492         Attention: Chief Executive Officer     
With a copy to:    Donald R. Reynolds         Wyrick Robbins Yates & Ponton LLP
        4101 Lake Boone Trail, Suite 300         Raleigh, North Carolina 27607
  

 

Page 5 of 6



--------------------------------------------------------------------------------

(e) Amendments and Waivers. No amendment of any provision of this Agreement will
be valid unless the amendment is in writing and signed by the Company and
Director. No waiver of any provision of this Agreement on a particular occasion
will be deemed or will constitute a waiver of that provision on a subsequent
occasion or a waiver of any other provision of this Agreement.

(f) Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable will not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable.

(g) Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement. The word “including” in this Agreement
means “including without limitation.” All words in this Agreement will be
construed to be of such gender or number as the circumstances require.

(h) Governing Law. This Agreement will be governed by the laws of the State of
Delaware without giving effect to any choice or conflict of law principles of
any jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

DIRECTOR:     COMPANY:     BENEFITFOCUS, INC.

 

    By:  

 

[NAME]       Shawn A. Jenkins       President and Chief Executive Officer

 

Page 6 of 6